Citation Nr: 1748271	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to a service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to October 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  

The Veteran provided testimony at a July 2010 Board hearing.  The transcript is of record.  In August 2015 correspondence, the Veteran was notified that the VLJ who conducted the July 2010 hearing was no longer employed by the Board and that he had the right to another Board hearing.  He was given 30 days to respond.  As no response has been received, the Board assumes that the Veteran does not desire another hearing. 

The Board remanded the appeal in December 2012 for an updated VA examination and a request for outstanding medical records.  The Board also remanded the appeal for an earlier effective date for lumbar radiculopathy for issuance of a statement of the case.  The requested development was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran did not perfect an appeal to the issue of entitlement to an effective date, earlier than November 10, 2010 for the grant of service connection for L5 lumbar radiculopathy, and that issue has not otherwise been certified to the Board.  However, the Board has considered whether a higher rating is warranted for lumbar radiculopathy during the relevant appeal period from June 12, 2008 as part of the claim for an increased rating for a lumbar spine disability.  

While the RO denied a formal claim for a TDIU in August 2015, the Board finds that a claim for a TDIU was also raised in the context of the claim for an increased rating for a lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  That issue has, therefore, been added to the appeal. 

The issues of entitlement to a TDIU and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 10, 2010, the Veteran had 70 degrees of forward flexion of the thoracolumbar spine with pain at 70 degrees.  He had an additional 20 degrees loss of flexion due to pain, flare-ups of pain, fatigue, and lack of endurance.

2.  From November 10, 2010, with consideration of functional loss due to pain, flare-ups of pain, weakness, stiffness, and lack of endurance, limitation of motion of the lumbar spine approximated a rating based on forward flexion of the thoracolumbar spine at 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.

3.  For the entire rating period, the Veteran's lumbar spine disability did not approximate unfavorable ankylosis of the entire thoracolumbar spine.

4.  For the entire rating period, the Veteran had right lower extremity radiculopathy which is moderate in degree.

5.  For the entire rating period, the Veteran had left lower extremity radiculopathy which is moderate in degree.


CONCLUSIONS OF LAW

1.  Prior to November 10, 2010, the criteria for an increased rating, in excess of 20 percent, for degenerative joint disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5243 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, from November 10, 2010, the criteria for an increased 40 percent rating for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5243 (2016).

3.  For the entire rating period, the criteria for assignment of a 20 percent rating for right lower extremity radiculopathy secondary to a service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 20 15); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  For the entire rating period, the criteria for assignment of a 20 percent rating for left lower extremity radiculopathy secondary to a service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 20 15); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran was provided adequate preadjudicatory notice addressing his increased rating claim.  The Board finds that VA examinations of record addressed the relevant rating criteria and are sufficient for rating purposes.  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that the Veteran's lumbar spine disability has increased in severity over the course of the appeal to warrant a staged rating.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016). 

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5242 and 5243.

Under the General Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations. 
See 38 C.F.R. § 4.71a Note (1).  Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 4.2, 4.6 (2016).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Prior to November 29, 2010, the Board finds that an increased rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  An August 2008 VA examination shows that the Veteran had symptoms of chronic low back pain with radiation of pain into the bilateral lower extremities.  The Veteran stated that pain was relieved with medication, and reported that his condition had not resulted in any incapacitation.  A physical examination showed that posture and gait were within normal limits.  There was no muscle spasm, and no ankylosis of the lumbar spine.  The Veteran had 70 degrees forward flexion in the thoracolumbar spine with pain at 70 degrees.  The VA examiner stated that joint function of the spine was additionally limited by pain, fatigue, lack of endurance, and pain after repetitive use, and indicated that due to such, joint function was additionally limited by 20 degrees in flexion.  The Veteran also had signs of intervertebral disc syndrome.  There was no lumbosacral motor weakness, but the Veteran had sensory deficits in the bilateral thighs and legs.  Intervertebral disc syndrome was noted to cause erectile dysfunction, but not bowel dysfunction or bladder dysfunction.

During a July 2010 VA examination the Veteran reported that his disability had gotten much worse since his prior VA examination.  He reported that he could not touch his toes, and reported having symptoms of numbness and pain in the legs.  He reported that he was treated with injections for back pain and with valium for back spasms. 

The Board finds that prior to November 29, 2010, the Veteran was shown to have 70 degrees of flexion in the lumbar spine, limited by pain, with an additional 20 degrees limitation in flexion due to symptoms of pain, fatigue, lack of endurance, and pain after repetitive use.  With consideration of the Veteran's functional limitations due to pain, fatigue, and lack of endurance, the Board finds that he had approximately 50 degrees forward flexion in the spine.  The Board finds that even with consideration of pain, flare-ups of pain, fatigue, and lack of endurance, prior to November 29, 2010, his disability did not approximate forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine to warrant a higher 40 percent rating.  For these reasons, the Board finds that prior to November 29, 2010, an increased rating in excess of 20 percent is not warranted for service-connected degenerative joint disease of the lumbar spine.

From November 10, 2010, with consideration of functional loss due to pain, pain, stiffness, and flare-ups of pain, the Veteran had limitation of motion approximating forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the thoracolumbar spine to warrant an increased 40 percent rating.  The Veteran was afforded an updated VA examination on November 10, 2010.  The Board finds that this is the earliest date in which it is factually ascertainable that an increase had occurred.  

During the November 2010 VA examination, the Veteran identified back pain with shooting pain and numbness in the bilateral legs.  He had trigger point injections without permanent relief and took medication for pain.  He reported severe flare-ups of spine pain, occurring weekly and lasting for hours.  During flare-ups, the Veteran limited his activities.  He had radiating pain and numbness in both legs.  There was no history of urinary or fecal incontinence.  The Veteran had constant back pain with spasm, fatigue, stiffness, and weakness.  There were no incapacitating episodes of spine disease.  Physical examination showed an antalgic gait.  There was no thoracolumbar spine ankylosis.  The Veteran had spasm, pain with motion, and tenderness in the lumbar spine.  He had 50 degrees flexion on active range of motion.  There was objective evidence of pain following repetitive motion with no additional limitation after three repetitions of range of motion.  A detailed reflex examination was normal except for hypoactive ankle jerk reflexes on the left.  A detailed motor examination showed (3/5) active movement against gravity in the knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  He had (5/5) active movement against full resistance with all other lower extremity movement.  He was assessed with L4/L5 radiculopathy in addition to degenerative disc disease.  

A November 2010 VA brain and spinal cord examination completed later that same month shows that all reflexes were normal on a detailed reflex examination, and the Veteran had (5/5) active movement against full resistance in the lower extremities during a detailed motor examination.  Sensory examination of the right lower extremity showed decreased pinprick sensation, and decreased light touch sensation.  A sensory examination of the left lower extremity was normal.  There was no evidence of bowel or bladder impairment.  

A November 2016 VA examination report noted that the Veteran had surgery with fusion for a slipped disk in 2011.  He continued to have neurological symptoms present in the bilateral legs, and had an internal nerve stimulator device placed in 2015 for pain management.  Bilateral leg pain was described as constant, with burning pain, numbness, and loss of sensation.  The Veteran avoided lifting, prolonged standing and walking, and was unable to exercise due to his back condition.  He reported flare-ups of spine pain resulting in increased pain.  

On physical examination, the Veteran had 50 degrees forward flexion with pain, without additional functional loss due to pain.  He was able to perform three repetitions of range of motion with no additional loss of function or range of motion.  With regard to the point at which pain objectively occurred, the VA examiner indicated that pain was constant, and at 50 degrees, pain prevented him from performing further range of motion.  The examiner indicated that he was unable to opine, without resort to speculation, whether pain, weakness, fatigability, or incoordination limited functional ability with repeated use over time, and stated that it was not feasible to give degrees of additional range of motion loss due to pain on use or during flare-ups without speculation.  Muscle strength in the lower extremity was normal on testing without evidence of muscle atrophy.  The Veteran had absent and decreased sensation in the lower extremities, and he had moderate pain, paresthesia or dysthymias, and numbness in the in the bilateral lower extremities.  The VA examiner indicated that radiculopathy affected the sciatic nerve and was moderate in degree.  There was no ankylosis of the spine, and the Veteran did not have episodes of intervertebral disc syndrome requiring bed rest. 

While VA examiners did not specify the point at which pain began during range of motion testing in November 2010 and November 2016, it appears that the Veteran had pain throughout range of motion testing during both examinations, and the November 2016 VA examiner specified that pain was constant and prevented further range of motion at 50 degrees.  

In an October 2012 statement from the Veteran's wife, she reported that the Veteran's back hurt to an extent in which he could hardly get out of bed unless he was taking pain medication.  She reported that he strained to walk after sitting due to stiffness, and that he could not bend to pick up items.  

A 40 percent rating is assigned with forward flexion of the thoracolumbar spine at 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar.  While VA examinations identified 50 degrees flexion in the thoracolumbar spine, the record indicates that the Veteran had pain throughout range of motion, from 0 to 50  degrees during both November 2010 and November 2016 VA examinations.  Additionally, the Veteran has credibly identified having weekly flare-ups of pain resulting in restriction of activities, and his wife has credibly identified the presence of increased pain without the use of medication resulting in severe limitation of motion in the spine.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that with consideration of the additional functional loss due to pain present throughout range of motion, flare-ups of pain, weakness, stiffness, and lack of endurance, range of motion in the spine more nearly approximates the criteria for an increased 40 percent rating under Diagnostic Code 5243.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   

For the entire rating period, the Veteran's lumbar spine disability does not approximate a rating based on unfavorable ankylosis of the entire thoracolumbar spine to warrant the next higher 50 percent rating under Diagnostic Code 5243, even with consideration of limitations to range of motion due to pain and during flare-ups.  During VA examinations, the Veteran had active range of motion in the lumbar spine with no ankylosis, and even though range of motion was painful, with additional pain identified during flare-ups, the Board finds that this is adequately contemplated by the assigned 40 percent rating which considers favorable ankylosis of the thoracolumbar spine.  

While the Veteran is shown to have intervertebral disc syndrome, VA examinations show that he does not have incapacitating episodes requiring bed rest prescribed by a physician to warrant a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

The Board has considered whether an increased rating is warranted based on neurologic manifestations the Veteran's lumbar spine disability.  The General Rating Formula of Diseases and Injuries of the Spine allows for separate evaluation of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, Note (1).  Diagnostic Code 8520 provides disability ratings of 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  

From to November 10, 2010, the Veteran was assigned a single 20 percent rating for "L5 lumbar radiculopathy."  The RO, however, did not specify which lower extremity was affected by radiculopathy, and appeared to have assigned the single 20 percent rating for both lower extremities.  The Board finds, however, that where radiculopathy is shown to affect both lower extremities, the assignment of separate ratings is warranted for each affected extremity.  After a review of the evidence, lay and medical, the Board finds that for the entire rating period, both prior to and from November 10, 2010, the Veteran has had moderate incomplete paralysis in of the sciatic nerve of both the right and left lower extremities to warrant separate 20 percent ratings for each lower extremity under Diagnostic Code 8520.   

VA examinations dated in August 2008, November 2010, and November 2016 consistently identify symptoms of radiculopathy present in both the right and left lower extremities, to include symptoms of pain, numbness, and paresthesias or dysthesias, decreased sensation, and during the more recent November 2016 VA examination, absent reflexes.  Bilateral lower extremity radiculopathy is shown by the November 2016 VA examination to be moderate in degree, affecting the sciatic nerve.  The Board finds that for the entire rating period, both prior to and from November 10, 2010, the Veteran exhibited symptoms of right and left lower extremity sciatica that were moderate in degree.  Resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire rating period, separate 20 percent ratings are warranted for both left lower extremity radiculopathy and right lower extremity radiculopathy under Diagnostic Code 8520.  

The Board finds lower extremity neurological symptoms did not more nearly approximate a rating based on moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  In that regard, sciatica was assessed as moderate in degree during the November 2016 VA examination.  The majority of the Veteran's neurological examinations identify active movement against full resistance on strength testing in the lower extremities and there was no evidence of muscle atrophy.  While the Veteran had absent reflexes on his most recent November 2016 VA examination, his lower extremity neurological symptoms were predominantly sensory in nature and were not shown to be more than moderate in degree.  Therefore, the Board finds that higher 40 percent ratings are not warranted under Diagnostic Code 8520.

The Board has also considered whether separate ratings are warranted for bowel or bladder impairment secondary to the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Note (1) to the General Formula for Diseases and Injuries of the Spine.  During his September 2010 Board hearing, the Veteran described some bowel symptoms, indicating that after finishing a bowel movement, he would later have to go again.  A November 2016 VA examiner also indicated possible urinary symptoms secondary to the Veteran's lumbar spine disability.  Despite these reported bowel and bladder complaints, August 2008, November 2010, and November 2016 VA examinations all show that the Veteran did not have bowel or bladder incontinence, a voiding dysfunction, other impairment to warrant a separate rating based potentially applicable diagnostic codes under the Schedule of Ratings for the Digestive System or for Genitourinary System Dysfunctions.  See 38 C.F.R. §§  4.114 and 4.115a (2016).  Insomuch as the Veteran contends that he has erectile dysfunction secondary to his lumbar spine disability, service connection for erectile dysfunction was denied by the RO in an August 2015 rating decision, and that issue is addressed in the remand below.  



ORDER

Prior to November 10, 2010, an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.  

From November 10, 2010, an increased 40 percent rating for degenerative disc disease of the lumbar spine is granted.  

For the entire rating period, a 20 percent rating for right lower extremity radiculopathy is granted.

For the entire rating period, a 20 percent rating for left lower extremity radiculopathy is granted.


REMAND

The Veteran filed a timely notice of disagreement with an August 2015 rating decision that denied service connection for erectile dysfunction.  The RO, however, has not issued a statement of the case (SOC) addressing that issue.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, the appeal is being remanded for the issuance of a SOC.

The Board finds that the evidence of record does not clearly address the Veteran's occupational impairment due to the collective impact of his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). Accordingly, a remand for a VA examination and opinion should be obtained to address the appeal for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a statement of the case addressing the issue of entitlement to service connection erectile dysfunction.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should obtain a VA examination(s) and opinion to address the collective impact of all of the Veteran's service-connected disabilities on his employability.  

3.  After all development has been completed, the AOJ should review the appeal for a TDIU based on the additional evidence.  If the benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


